 422DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 98, United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Indus-try ofthe United States and Canada,AFL-CIO,andConsumers Power Companyand Utility Work-ersUnion of America,AFL-CIO,and itsMichigan State UtilityWorkers Council. Cases7-CD-187 and 7-CD-192January 29, 1968DECISION AND DETERMINATION OFDISPUTESBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND BROWNThis is aproceeding under Section10(k) of theNational LaborRelationsAct, as amended, follow-ing chargesfiled by Consumers Power Company,herein calledthe Company,alleging thatLocal 98,UnitedAssociationof Journeymen and Ap-prenticesof thePlumbing andPipe Fitting Industryof the United States and Canada, AFL-CIO,hereincalled the Plumbers, has violated Section8(b)(4)(D) of the Act. A hearing was held beforeHearing Officer Francis A. Mastro on October 9,10, and11, 1967. The Company, the Plumbers, andUtilityWorkers Union of America, AFL-CIO, anditsMichiganState Utility Workers Council, hereincalled Utility Workers,appearedat the hearing andwere afforded full opportunity to be heard, to ex-amine and cross-examine witnesses,and to adduceevidence bearing on the issues.Pursuantto theprovisionsof Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLaborRelationsBoard hasdelegated itspowers in connectionwiththis caseto a three-member panel.The rulings of theHearingOfficer made at thehearing arefree from prejudicial error and arehereby affirmed. Briefs have been filed by the Com-pany and the Utility Workers. No brief has beenfiled by thePlumbers.Uponthe entirerecordin thisproceeding, theBoard makesthe following findings:1.THE BUSINESSOF THE COMPANYThe Company, a Maine corporation with itsgeneraloffices located in Jackson, Michigan, is apublic utilityengagedin the distribution and sale ofgas and electric power in the State of Michigan.During 1966, the Company purchased goods andmaterialsvalued in excess of $500,000, which wereshipped to it from points outside the State. We findthat the Companyis engagedin commerce withinthe meaningof Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDWe find that thePlumbers andthe Utility Work-ers are labor organizations within the meaning ofSection 2(5) of the Act.III.THE DISPUTESA. The Work in Issue; Background FactsIn Case 7-CD-187, the work dispute arose at theFarmingtonVillageCo-op housing project inFarmington Township, Michigan, referred to hereinas the Farmington project, where several apartmentand townhouse buildings are under construction. InCase 7-CD-192, the dispute also occurred at ahousing project,The Glens of Bloomfield, inBloomfield Township, Michigan, herein called theBloomfield project.At each project, at the request of the respectiveland developers, the Company has installed a cen-tral gas meter just inside the property line.' At theFarmington project, the disputed work concerns theinstallation of gas mains and gas service lines fromthe central meter to the individual buildings. Thedisputed work at the Bloomfield project concernsthe installation of gas post lights at outdoor loca-tions between the central meter and the individualbuildings, including the setting of bases, posts, andlamps, and the tapping of gas mains and gas servicelines to connect the gas post lights. At both pro-jects, the Company has assigned the work to its em-ployees who are represented by the Utility Work-ers.The Plumbers claims that. its members are en-titled to the work.In the centrally metered housing projects in-volved herein, a combination of gas mains and gasservice lines are used for the distribution of gas. Agas main ispipe having a diameter of 2 inches orlarger from which gas servicelines(pipes having adiameter of five-eighths of an inch) are extended toindividual buildings. Thismainruns from a streetgas mainto the central meter and continues fromthe meter through the grounds of the project. Fromvarious points along the main, service lines are at-tached which run to a regulator affixed to eachbuilding.2The gas post lights involved at theBloomfield project have regulators installed at thebase of each post, each post being connected to agas service line which runs to a gas main.Two groups of the Company's employees are in-volved in this proceeding. Employees in the gas dis-tribution department are engaged in the construc-tion, installation, and maintenance of gas mains and'This system of measuring the total gas consumption from a centralmeter is in contrast to the meter which is installed for each tenant withinan apartment building,or the use of one meter for an entire building.2A regulator is a device which reduces thegas pressure in gas mainsand servicelinesfrom 2 to 60 pounds per squareinch to utilization pres-sureof one-fourth pound persquare inch.169 NLRB No. 88 LOCAL 98, PLUMBERSgas service lines; these employees work in crews ofseven or eight employees and are also known as gaslineor outside groups. Employees in the gascustomer service department are engaged in the in-stallation, servicing, and repairing of fuel lines andgas appliances inside buildings, and also install, ser-vice, and repair appliances such as gas post lights,swimming pool heaters, and cooking grilles outsideof buildings. On outside work, a gas service crewconsists of two employees, who also install centralgas meters and regulators.At the Farmington project, the disputed work ofinstalling gas mains and service lines between thecentralmeter and the individual buildings is per-formed by employees in the gas distribution group.Each crew consists of a gas linesman, two streetutilitymen, a welder, a trenching machine operator,and two unskilled workers. The trenching machineoperator operates a machine which digs a trench 30inches deep. After the trench or ditch is cleared ofstones and other debris, sections of 4-inch steel pipeare laid and welded together by the welder, and thewelded joints are then coated and wrapped. At-tached to this 4-inch main is a 2-inch main whichruns along the perimeter of the project and which isinstalled by the same work methods as the 4-inchpipe.Using similar methods, gas service lines ofcopper tubing (five-eighths of an inch diameter) areconnected to either the 4- or 2-inch mains and thenconnected to the regulator on each apartment build-ing.After all mains and service lines are blown outwith air and subjected to tests, the actual tapping ofthe service lines into the mains is made. Thebackfilling of all trenches with dirt completes the in-stallation.Some of the gas mains and service lines at theFarmington project were installed by employees ofa subcontractor of the Company who followed thesame work methods described above and usedmaterials furnished by the Company. The subcon-tractor's employees were classified as operating en-gineers, welders, and laborers.Bert L. Smokler and Company, herein calledSrnokler, Is the general contractor at the Farming-ton project and has subcontracted the indoorplumbing and heating work to B. & G. Plumbingand Heating Company, herein called B. & G. Therecord shows, as stipulated by the parties, that onor about June 19, July 6, and July 10, 1967, agentsof the Plumbers demanded that the Company assignthe work in dispute at the,Farmington project toemployees (plumbers) who are represented by thePlumbers, rather than to ,employees of the Com-pany or any other employees not represented by thePlumbers. To enforce these demands, the Plumbersthreatened the Company, Smokier, and B. & G. onor about July 6 with a work stoppage and the3The gas mainsand gas servicelines at the Bloomfield project were in-stalled by employees of the Company's gas distribution group with the423removal of all plumbers from the project, and in-duced employees of B. & G. to engage in a workstoppage; and on or about July 10, the Plumbersbegan picketing the project and ordered, requested,and appealed to the employees of B. & G. and em-ployees of other subcontractors to cease work fortheir respective employers. As a result of the Plum-bers' conduct, the employees of B. & G. ceasedwork while the Company's employees were per-foming the disputed work. Subsequently, thepicketingactivitiesceased and all work wasresumed.At the Bloomfield project, the disputed work ofinstallinggas post lights at outdoor locationsbetween the central meter and the individualbuildings is performed by crews of employees in theCompany's gas service group. Each crew consistsof an installation man and a helper. These em-ployees assemble the various components of thepost lights, install a regulator at its base, and tap thegas tubing inside the post to a gas service line,which is hooked up to a 2-inch gas main that runs tothe central meter.3Robinson Brothers, Incorporated,' herein calledRobinson, is the general contractor at the Bloom-field 'project and has subcontracted the indoorplumbing and heating work to Prince Plumbing andHeating Company, herein called Prince. The recordshows, as stipulated by the parties, that on or aboutAugust 11, 15, and 22, 1967, agents and represent-atives of the Plumbers demanded that the Com-pany assign the work in dispute at the Bloomfieldprojecttoemployees(plumbers)who arerepresented by the Plumbers, rather than to em-ployees of the Company or other employees notrepresented by the Plumbers. In furtherance ofthese demands, the Plumbers, on or about August15, 1967, and between August 22 and September13, 1967, induced employees of Prince to ceasework.B.Applicability of the StatuteIn a proceeding under Section 10(k) of the Act,the Board- is only required to find that there isreasonable cause to believe that Section 8(b)(4)(D)has been violated before making a determination ofthe dispute out of which the alleged unfair laborpractices have arisen. As shown above, there isevidence that the Plumbers claimed the work indispute for its members and threatened a strike atthe Farmington project, and induced employees atthe Farmington and Bloomfield projects to strike infurtherance of its demands. We find that there isreasonable cause to believe that the Plumbers en-gaged in the foregoing conduct with an object offorcing the Company to reassign the disputed worksame workmethods applied at the Farmingtonproject, butthis work is notin dispute at Bloomfield. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the two projects involved. Accordingly, thedisputes are properly before the Board for deter-mination.C.Merits of the DisputesSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due considerationto various relevant factors.The following factors are relevant in making adetermination of the disputes now before us.1.Collective-bargaininghistorySince 1942, when the Utility Workers predeces-sor was certified by the Board for all of the Com-pany's operating,maintenance,and constructionemployees,including the employees to whom it hasassignedthe disputed work herein, the Companyhas been in contractual relations with the UtilityWorkers and its predecessor covering all these em-ployees. The Company has never been a party to acollective-bargaining agreement with the Plumbers.2.Company and area practiceSince the advent of centrally metered housingprojects, the installation of gas mains and servicelines, and gas post lights,has been performed by theCompany's employees or by employees of subcon-tractors of the Company. Although the subcontrac-tors' employees doing this work in dispute havebeen represented by various unions, it does not ap-pear that any of them have been plumbersrepresented by the Plumbers.While engaged in thiswork,the Company's employees exercise the sameskills and utilize the same work methods as used innoncentrallymetered projects during the manyyears before the centrally metered system wasadopted,and even before the employees were firstrepresented by the Utility Workers.The Plumbers claim to the work in dispute seemsto be based upon an asserted practice of its mem-bers performing work "downstream from the me-ter." Thisis a reference to insidework which is per-formed where a meter is inside or on the face of abuilding.But the outside work in dispute herein in-volves different skills and work methods.There is evidence that plumbing contractors inthe area have the equipment and manpower to per-form some of the disputed work at centrally me-tered housing projects,except for tapping into live,gasmainsand service lines.Ifplumbersrepresented by the Plumbers who work for thesecontractors were to be assigned to the laying andjoining of pipe,the Plumbers concedes that theremainingwork of "trenching,digging and opera-tion of equipment, et cetera, [would] be performedby other employees belonging to other unions."Plumbing contractors in the area have employedplumbers for the laying and joining of pipe in somecommercial or industrial installations where the "in-frequent situation of a meter pit" was located at adistance from the building. One contractor has in-stalled gas post lights using plumbers, who did thework of installing fuel lines from valves previouslyplaced on gas lines by the Company's employees.3.Skills of the employeesThe Company's employees have had extensiveexperience and special training in installing gasmains and service lines, and gas post lights at cen-trally metered housing projects, and have had moreexperience in performing such work than em-ployees represented by the Plumbers, especially thetapping of live gas mains.4.Efficiency and economy of operationsThe Company's employees perform most of theiroutside work during the months when weather con-ditions are favorable. In the winter months, whenmaintenance repairs and gas leaks are at their peak,the Company is also able to assign these employeesto such work. The Company is thus in a position toutilize its employees in a manner which provides foryear-round employment of a highly trained, stablework force, whose effectiveness would be substan-tially diminished if employees represented by thePlumbers were to replace employees of the Com-pany to perform the work in dispute.Having considered all the relevant factors, we be-lieve that the employees represented by the UtilityWorkers are entitled to the work in dispute. We relyprimarily on the long bargaining history betweenthe Company and the Utility Workers covering theemployees now engaged in the"installation of gasmains,service lines, and gas post lights;the factthat these employees are sufficiently skilled to per-form the work and have done so to the satisfactionof the Company, which desires to continue to utilizethem; and that the use of the Company's employeesprovides an efficient and economical operation.4Accordingly, we shall determine the jurisdictionaldisputes by deciding that employees represented bytheUtilityWorkers areentitledto the work indispute at the Farmington and Bloomfield projects.In making this determination,we are assigning thedisputed work to the employees of the Companywho are represented by the Utility Workers, but notto that union or its members.Our determination islimited to the particular controversies that gave riseto this proceeding.* SeeUnited Association ofJourneymen and Apprenticesof thePlumb-United Association of Journeymen and Apprenticesof thePlumbing anding and Pipe Fitting Industryof theUnited States and Canada,Local No.Pipe Fitting Industryof theUnited States and Canada,Local No. 573,481, AFL-CIO (Northwest Natural Gas Company),163 NLRB454;AFL-CIO; (Northwest Natural Gas Company),156 NLRB 1070. LOCAL98, PLUMBERS425DETERMINATION OF DISPUTESPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis ofthe foregoing findings and the entire record in thisproceeding,theNationalLaborRelations Boardmakes the following Determination of Disputes:1.Employees of Consumers Power Company,who are representedby UtilityWorkers Union ofAmerica,AFL-CIO,and its Michigan State UtilityWorkers Council,are entitled to perform the instal-lation of gas mains and gas service lines from thecentralmeter to the individual buildings at theFarmingtonVillageCo-ophousingproject,Farmington Township,Michigan.2.Employees of Consumers Power Company,who are representedby UtilityWorkers Union ofAmerica,AFL-CIO,and its Michigan State UtilityWorkers Council,are entitled to perform the instal-lationof gas post lights at outdoor locationsbetween the central meter and the individualbuildings,including the setting of bases, posts, andlamps, and the tapping of gas mains and gas servicelines to connect the gas post lights,at The Glens ofBloomfield housing project,Bloomfield Township,Michigan.3.Local 98,United Association of Journeymenand Apprentices of the Plumbing and Pipe FittingIndustryof the United States and Canada,AFL-CIO,is not entitled,by means proscribed bySection 8(b)(4)(D) of the Act, to force or requireConsumers Power Company to assign the abovework to employees who are represented by it.4.Within 10 days from the date of this Decisionand Determination of Disputes,Local 98,UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada,AFL-CIO,shall notify the Re-gional Director for Region 7, in writing,whether itwill or will not refrain from forcing or requiringConsumers Power Company,by means proscribedby Section 8(b)(4)(D)of the Act,to assign theabove work in a manner inconsistent with theBoard's determination herein.